DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	 The IDS of 06/29/2021 has been considered.

Continued Examination 

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021, has been entered.  
Election/Restrictions

4.         The claim amendments of 06/29/2021 present an attempt to shift the claimed invention. Similarly to the shifting-related issues discussed earlier in the interview of 02/24/2021, in the latest claim set, as amended, some of the previously required features of claim 1 [including the projection extending from the top of the reaction chamber] were removed, while a number of new features added. Thus, Applicant has shifted the claimed invention, which is not permitted. The general policy of the Office is that Applicants are not permitted to shift to claim another invention after an Office action on the merits is made. Furthermore, the Applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and/or distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP $ 706.07(h). See also 37 CFR 1.145.  Upon further consideration, the latest changes in question have been entered as a one-time courtesy, in order to expedite the prosecution.  Note that any amended or newly added claim directed to an invention that is distinct from the invention previously claimed on the merits, will be withdrawn from consideration and / or not entered. 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because claim 1, as amended, now requires the projection to extend from the wall of the reaction chamber [i.e., any chamber wall], which is broader than it is actually supported by the original specification that clearly describes the cassette being ‘oriented vertically’, where a ‘top of the reaction chamber comprises an inlet and a projection extending downward into the reaction chamber to minimize or prevent capillary fluid flow across said top of the reaction chamber’. Therefore, the instant claims are not commensurate in scope with the original disclosure
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to the amended claim 1, it is unclear from the claim language what structural features must configure the inlet for directing the fluid in the ‘first direction’ as recited. Also, in view of the recitation, ‘along.. said inlet’, it is not clear whether or not this means that the inlet must have an elongated shape. Furthermore, the terms, ‘proximate’ and ‘generally in the first direction’, are indefinite in the given context. 
In claim 8, it is not clear whether or not it re-defines the structure set forth in claim 1. It is advised to use ‘further comprising’ language, to improve the clarity. Also, the combination of a broader term, ‘dried’, with a ‘narrower term, ‘lyophilized’, does not clearly set forth the metes and bounds of the patent protection sought. The same consideration applies to claim 10. 
In claim 9, it is unclear how the ‘newly re-suspended’ reagent must be inter-related to the ‘dried’ reagent of claim 8. Further, ‘the bulk’ lacks antecedent basis. 
In claim 10, it is not clear from the claim language what structural features of the ‘structures’ must configure them for directing fluids as recited. Note that, currently, the claim language is not considered as invoking the provisions of 112 (f) paragraph.  It is further unclear how directions in which the ‘structures’ are supposed to direct fluids, must be inter-related with the ‘first direction’ of claim 1. 
Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘wall’ configured as recited, the channel recess, the ‘structures’ for directing fluids’, as well as the ‘first direction’ as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Figure 1e] fail to clearly show and properly reference the ‘concave walls’ as recited. The objection to the drawings will not be held in abeyance.  

Response to the Arguments

10.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798